Mr. Justice Green
delivered the opinion of the Court.
This hill was filed in the name of the State, upon the relation of a citizen, as stated in the caption, to vacate the office of James Lee, a magistrate elected for the Sixth district of Shelby county.
The chancellor granted the relief sought, and his decree was affirmed by the court of civil appeals. A petition for certiorari was presented to a member of this court, and granted by him, and the case in this way brought before us for review.
Shannon’s Code, section 433, provides: “Justices of the peace shall vacate their office by removal from the district for which they were elected. ...”
Therefore the sole question in this case is whether or *387not the defendant, James Lee, had removed from the Sixth district of Shelby county, from which he was elected.
This is purely a question of fact. The chancellor and the court of civil appeals have concurrently found that the defendant did remove from his district.
Where there is a concurrent finding upon any issue of fact by the chancellor and court of civil appeals, this court will accept and will not go behind that finding, if there is any evidence to support it. ' There is material evidence to support this finding here.
We have examined the record, and the opinions of the chancellor and of the court of civil appeals, .and we are satisfied that both courts applied correct principles of law in reaching their conclusions herein.
The result is that the decree of the court of civil appeals will be affirmed.